Title: To George Washington from Gouverneur Morris, 4 February 1792
From: Morris, Gouverneur
To: Washington, George



Dear Sir
London 4 feby 1792

I wrote to you on the twenty seventh of December but there were many Things which I did not write, and some of them I will now communicate. At the Close of the Session of the first national Assembly a Coalition was brought about between the Jacobins and the quatre vingt neufs. It is proper to explain these Terms. The Jacobins, so called from their Meeting at a Convent or Church of that Name, were then the violent Party. The others,

who took their name from a Club instituted in the Year 89, were those who termed themselves moderate Men, Friends to order &ca &ca. The Death of Mirabeau (who was beyond all Controversy one of the most unprincipled Scoundrels that ever lived) left a great Chasm in this latter Party. He was then sold to the Court and meant to bring back absolute Authority. The Chiefs of the Jacobins were violent for two Reasons. First that the quatre vingt neufs would not join with them seriously and heartily, wherefore not being able to make Head alone, they were obliged to use the Populace, and therefore to sacrifice to the Populace. Secondly that the Objects of their Desire were much greater, tho more remote, than those of the other Party; for these last had never sought in the Revolution any Thing else than to place themselves comfortably, whereas the jacobins did really at first Desire to establish a free Constitution, in the Expectation that sooner or later they should be at the Head of it. The Aristocrats you will observe were reduced to Insignificiency before the others divided. That you know is a Thing of Course. You will remember that the first Assembly had decreed that their Members could neither hold any Office under the Crown, nor yet be chosen to represent the People. These Decrees were partly the Fruit of opposition between the two Parties, and partly the Result of Suspicions which they had both excited among the well meaning Members of the Assembly. The First Decree was of jacobine Parentage, to disappoint their Enemies who were upon the Point of succeeding to Office. The second Decree was carried against the secret Inclinations of both. But the Consequence was that each was seriously disappointed; and as the Constitution was clearly unable to support itself, they began to perceive that its Ruin might involve their own, and therefore they formed a Coalition in which each determined to make Use of the other for its own Purposes. But you will say perhaps that both together could be of little Use; and this is true in a Degree; for if the Constitution had been a practicable Thing those alone who were in Power under it could have any real authority. But that was not the Case, and therefore the Plan of the Allies was to induce a Beleif in the Court that they alone had sufficient Popularity in the Nation to perserve the monarchical Authority against the Republican Party, and on the other Hand to convince the Assembly that (having in their Hands the royal Authority) all favors Offices and

Grants must come thro them. Thus they constituted themselves, if I may be allowed the Expression, the Government-Brokers of the Nation. I have mentioned the republican Party. This naturally grew up out of the old jacobine Sect; for when the Chiefs, finding that all was nearly ruined by the Want of Authority, had set themselves seriously to work to correct their own Errors, many of their Disciples who beleived what their Apostles had preached, and many who saw in the Establishment of Order the Loss of their Consequence, determined to throw off all Submission to Crowned Heads as being unworthy of a free People &ca &ca. Add to this the Number of “moody Beggars starving for a Time of Pell mell Havoc and Confusion.”
It was this Coalition which prevented the King from accepting the Constitution in a manly Manner, pointing out its capital Faults⟨,⟩ marking the probable Consequences calling ⟨on⟩ them to reconsider it and declaring that his Submission to ⟨their⟩ Decisions arose from his Beleif that it was the only Means to avoid the Horrors of civil war⟨.⟩ They saw that this Conduct would render them responsible and altho it was the most likely Means of obtaining a good Constitution at a future Day, and would have bound the King down to the Principles he should then advance, Yet they opposed because such good Constitution would be established not only without, but even against them, & would of Course deprive them of those Objects which they were in Pursuit of. The King contended strongly for that Kind of Acceptance which I have just mentioned, but he was borne down, being threatned with popular Commotions fatal to himself and his Family, and with that civil War which he most wished to avoid as the necessary Result of such fatal Commotions.
Shortly after his Acceptance it became necessary to appoint another Minister for foreign Affairs, Monsieur de Montmorin having insisted so strongly on retiring that the King could no longer with any Propriety ask him to stay. The State of the Ministry was then as follows. Monsieur duport the Keeper of the Seals a Creature of and sworn Adherent to the Triumvirate; which Triumvirate is another duport, barnave and Alexander lameth being the Chiefs of the old jacobins. I say the old jacobins, for the present jacobins are the republican Party. This Keeper of the Seals constantly communicated every Thing that passed in Council to his Coadjutors. The Minister of the interior Monsieur

de lessart was a wavering Creature one of those of whom Shakespear says that they “renege affirm and turn their halcyon Beaks with every Gale and vary of their Masters.” He had been one of Mr Neckers Underlings, was brought forward by him, and h⟨ad⟩ connected himself with the Triumvirate Mr Neckers Enemies as being the strongest Party, but still Kept up a good Understanding with the others. Duportail the Minister at War⟨,⟩ of whom I formerly spoke to you when he was appointed, and foretold the Conduct he would pursue towards his Creator Monsieur de lafayette, was also compleatly subservient ⟨to⟩ the Triumvirate. But at that Time he was so much embroiled with the Assembly that his speedy Resignation seemed unavoidable. Monsieur Bertrand had just been appointed to the Marine, an office which Monsieur de Bougainville had refused to accept. He was pushed to it by the quatre vingt neufs, whom he despises, and told the King that he would not be Member of a Ministry many of whom he knew to be unfaithful to him. Monsieur Bertrand was brought forward by the same Influence, but he is really attached ⟨to⟩ the Crown, wishes ardently to obtain a good Constitution for his Country, is an intelligent sensible and laborious Man, formerly of the Robe and the particular Friend of Monsieur ⟨de⟩ Montmorin. I mentioned to you formerly that Monsieur ⟨de⟩ Choiseul had refused the Office of foreign Affairs. While it was in Question who should be appointed to succeed Monsieur ⟨de⟩ Montmorin, the King of his own Head named the Count de Moutiers and wrote him a Letter on the Subject which de Moutiers has since shewn to me. He had the Prudence to write from Berlin to decline accepting untill after he should be in Paris. When he arrived in that City the King told him that he could not give him the Office because he was considered as an Aristocrat. You will observe that the Coalition had been at Work to get Rid of him, and here I must make a Digression. The Plan was that as soon as ever Circumstances would permit a Minister at War should be appointed faithful to the King, and then Bougainville take the Marine, Bertrand be appointed Keeper of the Seals and de lessart either kept in or turned out as he should behave. This Plan was not known to the Coalition at all but they well knew that if de Moutiers got into Place it would be a Step towards the Destruction of their Influence and Authority, they therefore assured the King that they could not answer for Consequences,

threatened him with popular Commotions, with Opposition in the Assembly, and the like, so that at last, he gave up his Nomination and explained the matter to de Moutiers. A long Interregnum ensued in that Office and, as Monsieur de Montmorin absolutely refused to continue any longer, the Portefeuille was given to Monsieur de lessart, and after some time the Count de Segur was appointed. He accepted in the Beleif of two Things in both of which he was mistaken. One that he had the Confidence of the King and Queen; but he had never taken the right way to obtain either their Confidence or that of others. The second Article of his Creed was that the Triumvirate (his patrons) commanded a Majority in the Assembly. He was undeceived as to the latter point immediately, and therefore threw up the Office and went out of Town. Under these Circumstances Monsieur de Narbonne tried hard to obtain that Place, and as I have mentioned his name and that of Monsieur de Choiseul I will in this Place mention that of the Abbé de Perigord afterwards bishop of Autun. These three are young Men of high family, Men of Wit, and Men of Pleasure. The two former were Men of fortune but had spent it. They were Intimates all three and had run the Career of Ambition together to retreive their Affairs. On the Score of Morals neither of them is exemplary. The Bishop is particularly blamed on that Head. Not so much for Adultery, because that was common enough among the Clergy of high Rank, but for the Variety and Publicity of his Amours; for Gambling; and above all for Stock Jobbing during the Ministry of Monsieur de Calonne with whom he was on the best terms and therefore had opportunities which his Enemies say he made no small Use of. However I do not beleive in this, and I think that except his Galantries and a Mode of thinking rather too liberal for a Churchman the Charges are unduly aggravated. It was by the bishop’s Intrigues principally that Monsieur de Choiseul was formerly nominated to the Office of foreign Affairs, but he preferred staying at Constantinople till he could see Which Way Things would settle, and to that Effect he prevailed on the Vizier or rather the Effendi to write that he thought it much for the Interest of France that he should stay for three Years longer in that City. Monsieur de Narbonne is said by some to be the Son of Louis the fifteenth, by Madame Adelaide his own Daughter and one of the present Kings Aunts. Certain it is that the old

Lady, now at Rome, has always protected and befreinded him in the warmest Manner. In the begining of the Revolution he, a great Anti Neckarist, tho the Lover en titre of Madame de Stahl Mr Neckers Daughter, was not a little opposed to the Revolution; and there was Afterwards some Coldness between him and the bishop, partly on political Accounts, and partly because he (in common with the Rest of the World) beleived the bishop to be too well with his Mistress. By the bye she tells me that it is not true and of Course I who am a charitable Man beleive her. This Coldness was however at length removed by the Interference of their common friends, and the bishop labored hard to get his friend de Narbonne appointed to the foreign Affairs, but the King would not agree to this because of the great Indiscretion of Madame de Staehl. Mr de lessart was therefore appointed, he being very glad to get Rid of the Department of the interior where he had every Thing to apprehend from Want of Power, Want of Order, and Want of Bread. The next Step was to bring Monsieur de Narbonne forward to fill the Place of Monsieur duportail, and to this Mr de lessart gave his hearty Assistance by Way of compensating for the Disappointment in the other Department. Finally the interior or Home Department was filled by a Monsieur Cahier de Gerville of whom I know very little nor is it necessary that I should. This Ministry stands then divided as follows. the Keeper of the Seals and Mr delessart are attached or supposed to be so to the Lameth Faction. Monsieur de Narbonne and Monsieur Bertrand are supposed to be attached to the quatre vingt neufs and Mr de Gerville rather leaning to the latter. This Ministry, extreamly disjointed in itself, and strongly opposed by the Assembly, possesses on the whole but a moderate Share of Talents; for tho the Count de Narbonne is a Man of Wit, and a very pleasant lively fellow, he is by no Means a Man of Business: and tho Mr Bertrand has Talents, yet according to the old Proverb one Swallow never makes a Summer.
Such as it is, Every one of them is convinced that the Constitution is good for Nothing; and unfortunately they are many of them so indiscreet as to disclose that Opinion, when at the same Time they declare their Determination to support and execute it, which is in Fact the only rational Mode (which now remains) of pointing out its Defects. It is unnecessary to tell you that some Members of the national Assembly are in the Pay of England for

that you will easily suppose. Brissot de Warville is said to be one of them, and indeed (whether from corrupt or other Motives I know not) his Conduct tends to injure his own Country and benefit that of their antient foes in a very eminent Degree. The Situation of their Finances is such that every considerate Person sees the Impossibility of going on in the present Way; and as a Change of System after so many pompous Declamations is not a little Dangerous among a People so wild and ungoverned, it has appeared to them that a War would furnish some plausible Pretext for Measures of a very decisive Nature, in which State Necessity will be urged in the Teeth of Policy Humanity and Justice. Others consider a War as the Means of obtaining for the Government the eventual Command of disciplined military Force, which may be used to restore order, in other Words to bring back Despotism; and then they expect that the King will give the Nation a Constitution which they have neither the Wisdom to form nor the Virtue to adopt for themselves. Others again suppose that in Case of a War there will be such a leaning from the King towards his Brothers, from the Queen towards the Emperor, from the Nobility (the very few) who remain, towards the Mass of their Brethren who have left the Kingdom, that the bad Success naturally to arise from the opposition of undisciplined Mobs to regular Armies may be easily imputed to treasonable Counsels, and the People be prevailed on to banish them all together and set up a federal republic. Lastly the Aristocrats, burning with the Lust of Vengeance; Most of them poor, and all of them proud, hope that supported by foreign Armies they shall be able to return victorious & reestablish that Species of Despotism most suited to their own Cupidity. It happens therefore that the whole nation tho with different Views are desirous of War, for it is proper in such general Statement to take in the Spirit of the Country which has ever been warlike. I have told you long ago that the Emperor is by no Means an enterprizing or warlike Prince. I must now in Confirmation of that inform you that in the famous Conference at Pilnitz he was taken in by the King of Prussia for he came prepared to higgle about the nature and Extent of the Succor to be given and Forces to be employed but the King cut the Matter short by telling him that the Difference in the Extent of their respective Dominions, and a Variety of other Circumstances, would justify him in demanding greater

Efforts on the Part of the Emperor but that he would meet him on Ground of perfect Equality. In Consequence of this the Emperor was obliged to accede but he did so in the View and the Wish to do Nothing. When therefore the King accepted the Constitution, he chose to consider that as a Reason why foreign Powers should not interfere. The King of Prussia however gave to the King personal Assurances of his Goodwill and brotherly Attachment and of this he offered substantial Proofs. The Kings true Interest (and he thinks so) seems to consist in preserving the Peace, and leaving the Assembly to act as they may think proper, which will demonstrate the Necessity of restoring in a great Degree the royal Authority. The Faction opposed to him are very sensible of this, which forms an additional Reason for driving every Thing to Extremity, and therefore with a View to destroy every Root and Fibre of antient Systems they have imagined to court the Alliance of Great Britain and of Prussia. In Consequence the Bishop d’autun has been sent to this Country and if my Information be good is authorized to propose the Cession of the Islands of France and Bourbon and the Island of Tobago as the Price of an Alliance against the Emperor. This has a direct Tendency to break the Family Compact with Spain, who has long been courted by Britain; for it is evident that this Country will not embark in a Contest which is to do France any Good, and therefore the Game of Mr Pitt is as clear as the Sun and suits exactly his Temper and Disposition. He has only to receive the Offers made and send Copies to Vienna and Madrid, by Way of supporting his Negotiations; particularly with the latter. He can offer them also the Guarantee of their Dominions and Rights against us, and by this Means we should find ourselves all at once surrounded by hostile Nations. The Minister of the Marine opposed violently in Council this Mission, Stated the Consequences, and obtained some useful Restrictions. Mr de Warville proposed in the diplomatick Committee the Cession of Dunkirk and Calais to England as Pledges of the Fidelity of France to the Engagements which she might take. You will judge from this Specimen, of the Wisdom and Virtue of the Faction to which he belongs; and I am sure the Integrity of your Heart will frown with indignant Contempt when I tell you, that among the Chiefs of that Faction are Men who owe their all to the personal Bounty of the King.

This Mission of the Bishop d’autun has produced some thing like a Schism in the Coalition. The Party of Lameth and Barnave are strongly opposed to it. Monsieur de lessart who had adopted the Scheme on the Representation of the Bishop (with whom it originated) and his Friends, abandoned it on the Representation of the others, and two Days before I left Paris An Express was sent to assure the Emperor that Notwithstanding Appearances they meant him no Harm. In Effect they were again going to endeavor at an Alliance of the Nation with him upon a Plan which was set on Foot about three Months ago by those who afterwards fell into the Plan of an Alliance with Britain. You may judge from hence how much Dependence is to be placed on these new fangled Statesmen. The King and Queen are wounded to the Soul by these rash Measures. They have I beleive given all needful Assurances to The Emperor & King of Spain: a confidential Person has desired me to assure you on their Behalf that they are very far from wishing to change the System of french Politics and abandon their old Allies, and therefore if any Advantage is taken of the present Advances to Britain that you will consider them as originating meerly in the Madness of the Moment, and not as proceeding from them or as meeting with their Approbation, but the contrary. I shall send this Letter in such Way as promises the greatest Safety and I must entreat you my dear Sir to destroy it for fear of Accidents: you will feel how important it is to them that this Communication be not disclosed. It is meerly personal from them to you and expressive of Sentiments which can have no Action untill they have some Authority. It is Time to close this too long Letter whose Object is to possess you of that interior Machinery by which outward Movements are directed. Beleive always I pray you in the Sincerity of those Sentiments with which I am yours

Gouvr Morris

